323 S.W.3d 457 (2010)
In re the MARRIAGE OF Larry S. HAYES and Natalia M. Hayes
Larry S. Hayes, Petitioner/Respondent,
v.
Natalia M. Hayes, Respondent/Appellant.
No. ED 93940.
Missouri Court of Appeals, Eastern District, Division Two.
October 26, 2010.
*458 Charles E. Stine, Jr., Hannibal, MO, for respondent.
Molly M. Jones, Christan E. Shelton, Bryan Cave LLP, St. Louis, MO, for appellant.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Mother, Natalia M. Hayes, appeals from that part of a dissolution decree that awarded sole legal and physical custody to father. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).